Citation Nr: 1341508	
Decision Date: 12/17/13    Archive Date: 12/31/13

DOCKET NO.  09-31 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for a skin condition, to include: dermatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army from June 1968 to January 1970, to include combat duty in Vietnam.   

This appeal comes before the Board of Veterans' Appeals (Board) from a November 2007 rating decision by the San Diego, California Regional Office (RO) of the United States Department of Veterans Affairs (VA).  In that decision, the RO denied service connection for dermatitis.  The Veteran's appeal previously included claims for service connection for post-traumatic stress disorder (PTSD), degenerative disc disease with degenerative arthritis of the cervical spine, and degenerative disc disease with degenerative arthritis of the lumbar spine, but these issues were resolved through decisions by the Denver, Colorado RO, dated August 2010 and July 2011.

In August 2013, the Veteran appeared and testified before the undersigned Veterans Law Judge at a Travel Board hearing at the Denver RO.  A transcript of the hearing is associated with the claims file. 

The Veteran's entire claims file, to include the portion contained in the electronic "Virtual VA" system, was reviewed. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is alleging that he has a skin disability due to his military service.  Specifically, he has put forth the contention that the claimed disability is due to Agent Orange exposure.  The Veteran's DD-214 Form indicates that he was a combat engineer during his active duty service, including foreign service in Vietnam, so it is conceded that he was exposed to Agent Orange.  Additionally, the Veteran (through his representative) indicated at the Travel Board hearing that his skin condition could be due to an in-service fungal infection that affected his head and body.  The fungal infection was diagnosed on December 20, 1969.   

In a September 2009 VA examination report, the examiner noted a history of dermatitis but that the alleged condition had resolved.  The body surface area affected at the time of the examination was 0 percent and that there was insufficient evidence to warrant a specific diagnosis for such a condition.  The examination did not discuss what likelihood it would be that the Veteran's skin condition was related to the Veteran's service, if such a condition existed.  The Veteran's treating physician has described the skin condition as "intermittent" and that dry skin and scarring have been noted on the Veteran's legs in multiple medical examinations since 2002.  

The Veteran's doctor provided an opinion stating that the Veteran's intermittent rash "has a 50 percent chance or greater chance of being related to AO exposure."  However, no rationale is given on how this conclusion has been reached.  The Board must conclude that the medical evidence is inadequate to resolve the issue on appeal. 

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination for the purposes of determining the nature and etiology of a skin condition, to include: dermatitis.  The Veteran should be given a complete examination of any alleged areas of the condition.  The examiner is asked to provide an opinion regarding if it is at least as likely as not (50 percent probability or greater) that the Veteran experiences a skin condition as a result of his military service, to include exposure to agent orange or an in-service fungal infection.  If the condition is not present at the time of examination, an opinion should be given regarding if it is at least as likely as not (50 percent probability or greater) that an intermittent skin condition as described by the Veteran would be the result of the Veteran's military service, to include exposure to Agent Orange or an in-service fungal infection.  A rationale should be associated with any conclusion in the examination report, and any tests needed should be performed. 

2. Following the above-directed development, re-adjudicate the Veteran's claim. Should the claimed benefits not be granted, issue a supplemental statement of the case to the Veteran and his representative.  Following this, return the case to the Board for adjudication. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


